1                                                     JS-6
2
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
9
10
     JULES FERRER, an individual,   CASE NO.: 5:18−CV−02253−AB−SP
11
12             Plaintiff,           [PROPOSED] ORDER DISMISSING
                                    CASE WITH PREJUDICE
13
                  v.
14
15
     CITIBANK, N.A.; and EXPERIAN
16   INFORMATION SOLUTIONS,
     INC.,
17
18
               Defendants.
19
20
21
22
23
24
25
26
27
28
1         Having considered the Parties’ stipulation requesting dismissal as to the
2    entire case and good cause having been shown:
3         IT IS HEREBY ORDERED that the stipulation is GRANTED and the
4    above captioned action is dismissed with prejudice with each party bearing their
5    respective attorneys’ fees and costs.
6
7         IT IS SO ORDERED.
8
9
10   DATED: August 07, 2019                  _________________________________
11                                                 Hon. André Birotte Jr.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
